Citation Nr: 1338988	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the National Guard for two week periods in June 1957 to 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence for, and the evidence against, the Veteran's claim for service connection for a hearing loss disability is in relative equipoise.  

2.  Tinnitus is a symptom of his hearing loss hearing loss. 


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).

2.  Service connection for tinnitus loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

The appellant's claims of entitlement to service connection for bilateral hearing loss and tinnitus are granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the appellant's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B.  Analysis
	
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. §§ 3.6, 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant has reported that during his active duty training with the National Guard he was subjected to injury from acoustic trauma while being on a demolition team.  He and his wife have reported that he has experienced hearing loss and ringing in his ears, which they believe is caused by this exposure, since service.  Records from his State National Guard Office show that his military occupational specialty (MOS) was Construction Specialist, which is consistent with his report of demolition-related noise exposure.  Audiological records dated in April 2008 show bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.

A June 2012 VA examiner opined that the Veteran's hearing loss was as likely as not caused by in-service noise exposure.  The examiner also noted that the Veteran has a diagnosis of hearing loss, and his tinnitus is at least as likely as not a symptom associated with hearing loss.  

The Board notes that the June 2012 VA examiner admitted he could not assess what degree in-service noise exposure had versus post-service recreational noise exposure; however, that determination does not specifically contradict the examiner's etiology findings.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected one, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

In view of the totality of the evidence, including the appellant's in-service noise exposure, the private audiological evaluation showing hearing loss for VA purposes, and the findings of the June 2012 VA audiological assessment indicating that the appellant's hearing loss at least as likely as not was caused by in-service noise exposure, the Board finds that the appellant's bilateral hearing loss as likely as not developed as a result of his active service.  The Board finds service connection for hearing loss is warranted. 

Additionally, as the June 2012 VA examiner indicated that the appellant's tinnitus is due to his bilateral hearing loss; service connection for tinnitus is also warranted.  


ORDER

Entitlement to service connection for hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


